UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6469



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

         versus


BRINSTON WILSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-92-328, CA-96-2184-7-20)


Submitted:   December 11, 1997         Decided:     December 24, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brinston Wilson, Appellant Pro Se. David Calhoun Stephens, As-
sistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brinston Wilson seeks to appeal the district court's order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-
trict court. United States v. Wilson, Nos. CR-92-328; CA-96-2184-7-
20 (D.S.C. Mar. 20, 1997). In light of our disposition of this

case, Wilson's motion for a default judgment is denied. We dispense

with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2